                                 UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION

National Practice Transitions, LLC,                         )
                                                            )
          Plaintiff,                                        )
v.                                                          )           Case No. 3:19-cv-00358-FDW-DSC
                                                            )
Amanda Thompson,                                            )
                                                            )
          Defendant.                                        )
                                                            )


      ORDER TO CONFIRM ARBITRATION AWARD AND CONSENT TO PERMANENT
                               INJUNCTION

             THIS MATTER comes before the Court upon the Unopposed Motion to Confirm

     Arbitration Award and Consent to Permanent Injunction (Doc. No. 16).

             1.        On July 24, 2019, NPT initiated this action, seeking to enforce the terms of the NPT

     Territory Representative Agreement (the “Representative Agreement”) entered into by NPT and

     Thompson. (Doc. No. 1-2, Representative Agreement). Specifically, NPT sought to enforce a

     Non-Compete Clause/Non-Disclosure Clause that prohibited Thompson from competing with

     Plaintiff for a period of three (3) years in the territories NPT operated following the termination of

     her engagement.

             2.        On August 28, 2019, NPT initiated an arbitration action and immediately sought

     moved for entry of a preliminary injunction prohibiting Defendant from engaging in certain

     activities.

             3.        This Court entered a Consent Order Staying Action and Compelling Arbitration

     (Doc. No. 13), on September 9, 2019. In the Order, the Court ordered this action stayed in its

     entirety pending the conclusion of arbitration.



                                                        1
         4.      On September 13, 2019, the parties agreed to the terms of a proposed Consent to

Preliminary Injunction Order.

         5.      On October 3, 2019, the arbitrator entered the Consent Preliminary Injunction

Order.

         6.      On January 4, 2020, the parties agreed to the terms of a Settlement Agreement,

including the terms of a proposed Arbitration Award and Consent to Permanent Injunction Order

(Doc. No. 16-1).

         7.      On February 3, 2020, the arbitrator entered the Arbitration Award and Consent to

Preliminary Injunction Order (Doc. No. 16-1), wherein the parties expressly agreed that they work

together to seek entry and/or confirmation of the Arbitration Award and Consent to Permanent

Injunction Order in this Action.

         8.      NPT and Defendant Amanda Thompson have agreed to entry/confirmation of the

Arbitration Award and Consent to Permanent Injunction.

         9.      Under Section 9 of the Federal Arbitration Act (“FAA”),

         if the parties in their agreement have agreed that a judgment of the court shall be
         entered upon the award made pursuant to the arbitration, and shall specify the court,
         then at any time within one year after the award is made any party to the arbitration
         may apply to the court so specified for an order confirming the award, and
         thereupon the court must grant such an order unless the award is vacated, modified,
         or corrected.

9 U.S.C. § 9.

   10.          On February 9, 2020 the Parties filed an Unopposed Motion to Motion to Confirm

Arbitration Award and Consent to Permanent Injunction Order (Doc. No. 16). Thus, because the

parties have agreed to confirmation and entry of the arbitration award, the Court is authorized to

enter an Order lifting the stay for the purpose of confirming the Arbitration Award and Consent to

Permanent Injunction Order.

                                                  2
   IT IS THEREFORE ORDERED that the Parties’ Motion (Doc. No. 16) is GRANTED.

The Clerk is respectfully directed to CLOSE THE CASE.

   IT IS SO ORDERED.

                                   Signed: February 11, 2020




                                             3
